DISMISS and Opinion Filed November 28, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00114-CV

                             SABRINA COLEMAN, Appellant
                                        V.
                         DALLAS HOUSING AUTHORITY, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-06577-E

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant’s brief is overdue. On May 24, 2018, after appellant failed to respond to our

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed within thirty days. By postcard dated June 27, 2018, we

notified appellant the time for filing her brief had expired. We directed appellant to file a brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                /Bill Whitehill/
                                                BILL WHITEHILL
                                                JUSTICE



180114F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 SABRINA COLEMAN, Appellant                       On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-18-00114-CV       V.                      Trial Court Cause No. CC-17-06577-E.
                                                  Opinion delivered by Justice Whitehill.
 DALLAS HOUSING AUTHORITY,                        Justices Bridges and Brown participating.
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee DALLAS HOUSING AUTHORITY recover its costs of
this appeal from appellant SABRINA COLEMAN.


Judgment entered November 28, 2018.




                                            –3–